    Case: 1:18-md-02820-SNLJ
               Case3:21-cv-00104-KGB
              Case  MDL No. 2820
                               Doc.Document
                                    #: Document
                                       587 Filed:
                                            163 306/14/21
                                                  Filed
                                                   Filed06/10/21
                                                            Page: Page
                                                         06/14/21 1Page
                                                                    of 21PageID
                                                                          1ofof2 2 #: 16235




   Jun 14, 2021                           UNITED STATES JUDICIAL PANEL
                                                       on
                                           MULTIDISTRICT LITIGATION
By: Jake Kornegay D.C.


        IN RE: DICAMBA HERBICIDES LITIGATION                                                            MDL No. 2820



                                              (SEE ATTACHED SCHEDULE)



                                   CONDITIONAL TRANSFER ORDER (CTO −16)


       On February 1, 2018, the Panel transferred 5 civil action(s) to the United States District Court for the Eastern
       District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
       289 F.Supp.3d 1345 (J.P.M.L. 2018). Since that time, 32 additional action(s) have been transferred to the
       Eastern District of Missouri. With the consent of that court, all such actions have been assigned to the
       Honorable Stephen N. Limbaugh, Jr.

       It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
       actions previously transferred to the Eastern District of Missouri and assigned to Judge Limbaugh.

       Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
       the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Eastern District of
       Missouri for the reasons stated in the order of February 1, 2018, and, with the consent of that court, assigned
       to the Honorable Stephen N. Limbaugh, Jr.

       This order does not become effective until it is filed in the Office of the Clerk of the United States District
       Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be stayed 7 days
       from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
       period, the stay will be continued until further order of the Panel.



                                                                  FOR THE PANEL:


                   Jun 10, 2021
                                                                  John W. Nichols
                                                                  Clerk of the Panel
Case: 1:18-md-02820-SNLJ
           Case3:21-cv-00104-KGB
          Case  MDL No. 2820
                           Doc.Document
                                #: Document
                                   587 Filed:
                                        163 306/14/21
                                              Filed
                                               Filed06/10/21
                                                        Page: Page
                                                     06/14/21 2Page
                                                                of 22PageID
                                                                      2ofof2 2 #: 16236




   IN RE: DICAMBA HERBICIDES LITIGATION                                              MDL No. 2820



                         SCHEDULE CTO−16 − TAG−ALONG ACTIONS



     DIST       DIV.       C.A.NO.       CASE CAPTION


   ARKANSAS EASTERN

      ARE         3       21−00104       Coy's Honey Farm Inc v. Bayer Corporation et al
